Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               1 of 27 PageID
                                                                         Page:#:
                                                                               1 44
                                                                                 of 27
                                  PageID #: 193
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               2 of 27 PageID
                                                                         Page:#:
                                                                               2 45
                                                                                 of 27
                                  PageID #: 194
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10243-6
                                           Filed:
                                               *SEALED*
                                                  06/29/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  3 of 7
                                                                       27PageID
                                                                          PageID
                                                                            Page:
                                                                                #:#:
                                                                                   323
                                                                                     46
                                                                                     of 27
                                    PageID #: 195
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10243-6
                                           Filed:
                                               *SEALED*
                                                  06/29/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  4 of 7
                                                                       27PageID
                                                                          PageID
                                                                            Page:
                                                                                #:#:
                                                                                   424
                                                                                     47
                                                                                     of 27
                                    PageID #: 196
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10243-6
                                           Filed:
                                               *SEALED*
                                                  06/29/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  5 of 7
                                                                       27PageID
                                                                          PageID
                                                                            Page:
                                                                                #:#:
                                                                                   525
                                                                                     48
                                                                                     of 27
                                    PageID #: 197
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10243-6
                                           Filed:
                                               *SEALED*
                                                  06/29/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  6 of 7
                                                                       27PageID
                                                                          PageID
                                                                            Page:
                                                                                #:#:
                                                                                   626
                                                                                     49
                                                                                     of 27
                                    PageID #: 198
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10243-6
                                           Filed:
                                               *SEALED*
                                                  06/29/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  7 of 7
                                                                       27PageID
                                                                          PageID
                                                                            Page:
                                                                                #:#:
                                                                                   727
                                                                                     50
                                                                                     of 27
                                    PageID #: 199
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               8 of 27 PageID
                                                                         Page:#:
                                                                               8 51
                                                                                 of 27
                                  PageID #: 200
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               9 of 27 PageID
                                                                         Page:#:
                                                                               9 52
                                                                                 of 27
                                  PageID #: 201
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
           4:18-mj-01197-JMBDoc.
                             Doc.
                              Doc.
                                 #:#:
                                   #:
                                    10143-6
                                         Filed:
                                         Filed:
                                             *SEALED*
                                                01/18/19
                                                 07/02/18 Filed:
                                                          Page:
                                                           Page:12/11/18
                                                                 10
                                                                  3 of
                                                                    of20
                                                                       27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                10
                                                                                #:353
                                                                                   of 27
                                    PageID #: 202
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               11 of 27 PageID
                                                                         Page: 11
                                                                               #: 54
                                                                                  of 27
                                   PageID #: 203
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               12 of 27 PageID
                                                                         Page: 12
                                                                               #: 55
                                                                                  of 27
                                   PageID #: 204
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               13 of 27 PageID
                                                                         Page: 13
                                                                               #: 56
                                                                                  of 27
                                   PageID #: 205
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               14 of 27 PageID
                                                                         Page: 14
                                                                               #: 57
                                                                                  of 27
                                   PageID #: 206
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               15 of 27 PageID
                                                                         Page: 15
                                                                               #: 58
                                                                                  of 27
                                   PageID #: 207
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
           4:18-mj-01197-JMBDoc.
                             Doc.
                              Doc.
                                 #:#:
                                   #:
                                    10143-6
                                         Filed:
                                         Filed:
                                             *SEALED*
                                                01/18/19
                                                 07/02/18 Filed:
                                                          Page:
                                                           Page:12/11/18
                                                                 16
                                                                  9 of
                                                                    of20
                                                                       27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                16
                                                                                #:959
                                                                                   of 27
                                    PageID #: 208
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 10
                                                                 17of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                17
                                                                                #:10
                                                                                   60
                                                                                   of 27
                                    PageID #: 209
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 11
                                                                 18of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                18
                                                                                #:11
                                                                                   61
                                                                                   of 27
                                    PageID #: 210
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 12
                                                                 19of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                19
                                                                                #:12
                                                                                   62
                                                                                   of 27
                                    PageID #: 211
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 13
                                                                 20of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                20
                                                                                #:13
                                                                                   63
                                                                                   of 27
                                    PageID #: 212
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 14
                                                                 21of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                21
                                                                                #:14
                                                                                   64
                                                                                   of 27
                                    PageID #: 213
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 15
                                                                 22of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                22
                                                                                #:15
                                                                                   65
                                                                                   of 27
                                    PageID #: 214
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB Doc.
                             Doc.
                                #: #:
                                    1043-6
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               23 of 27 PageID
                                                                         Page: 23
                                                                               #: 66
                                                                                  of 27
                                   PageID #: 215
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 17
                                                                 24of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                24
                                                                                #:17
                                                                                   67
                                                                                   of 27
                                    PageID #: 216
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 18
                                                                 25of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                25
                                                                                #:18
                                                                                   68
                                                                                   of 27
                                    PageID #: 217
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 19
                                                                 26of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                26
                                                                                #:19
                                                                                   69
                                                                                   of 27
                                    PageID #: 218
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01197-JMB
          4:18-mj-01197-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-6
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                07/02/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 20
                                                                 27of
                                                                    of20
                                                                      27PageID
                                                                         PageID
                                                                          Page: #:
                                                                                27
                                                                                #:20
                                                                                   70
                                                                                   of 27
                                    PageID #: 219
